Citation Nr: 1212108	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1999 and from May 2003 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has sought to reopen his claim for service connection for a bilateral foot disorder.  See Deferred rating Decision, dated January 22, 2009.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issues of entitlement to service connection for a right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2006, the RO denied service connection for right ankle pain and left ankle pain.  The Veteran did not appeal. 



2.  Evidence submitted since the RO's June 2006 decision which denied service connection for right ankle pain and left ankle pain by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claims. 

3.  The Veteran does not have a left elbow disability which is attributable to service.  

4.  The Veteran's obstructive sleep apnea is attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's June 2006 decision which denied service connection for right ankle pain and left ankle pain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's June 2006 decision which denied service connection for right ankle pain and left ankle pain; thus, the claims of service connection for right and left ankle disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A left elbow disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a left elbow disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in May 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination of his left elbow in May 2011.  38 C.F.R. § 3.159(c)(4).  The examination is adequate as to the claim of service connection for a left elbow disability as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, as the claim to reopen the claims for service connection for right and left ankle disorders and the claim for service connection for OSA are being granted, there is no prejudice to the Veteran with regard to any notice or duty to assist deficiencies.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



New and Material Evidence Claims

In a June 2006 rating decision, the RO denied service connection for right and left ankle pain.  The RO noted that there was no record of complaints treatment, or diagnosis of right ankle pain during service, and there was a record of a left talofibular left ankle sprain in February 2005.  However, the current February 2006 VA examination revealed normal x-rays.  Pain and tenderness of the ankles was reported, but no current diagnosis of either ankle was made.  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision which pertained to the issues of service connection for right or left ankle disabilities.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's June 2006 rating decision which denied service connection for right and left ankle pain is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Also, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

The new evidence added to the record consists of private and VA medical evidence.  August 2007 x-rays revealed possible ankle joint effusions.  September 2007 records show that the Veteran's ankles were x-rayed for the purpose of testing for instability.  Gapping was shown of the lateral aspect of the tibiotalor joint spaces.  There was no underlying osseous abnormality.  There was no acute fracture or dislocation.  The pattern of osseous mineralization was normal.  There was a small ununited peripherally corticated avulsion along the lateral aspect of the left talus.  The examiner felt that the bilateral stress views indicated instability or laxity of the lateral ligaments as well as posterior tibiotalor and tibial calcaneal ligaments on the left.  

In May 2011, the Veteran was afforded a VA examination.  The examiner provided an opinion that the Veteran had a left ankle sprain prior to service which was not hastened or worsened beyond its natural progression with active duty and which resolved.  There was no recurrence in the past 15 years and no functional limitation.  With regard to the right ankle, she provided an opinion that there was no current right ankle condition.  

The prior final June 2006 rating decision denied the claim for lack of a current disability of the right and left ankles.  The record now includes medical evidence of abnormality of each ankle as shown on x-ray.  The Board realizes that the VA examiner did not agree, but she did not address the August and September 2007 x-rays.  Moreover, the evaluation of inconsistent evidence pertains to the analysis for service connection.  There is sufficient evidence to reopen the claim of service connection as the record includes evidence suggesting current right and left ankle disabilities.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, in this case a current diagnosis, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  See Shade.

Thus, the new and material evidence has been received as to the prior procedural defect of there being no "current disability."  Thus, there is sufficient evidence to warrant a reopening of the claims of service connection for right and left ankle disabilities based on the new and material evidence establishing a current diagnosis.  New and material evidence has been received since the RO's June 2006 decision; thus, the claims of service connections for right and left ankle disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Elbow

The service treatment records show that the Veteran injured his left elbow during service in 1988 when he lacerated the elbow when it went through a window.  The wound was sutured.  By the next month, range of motion was full, but the Veteran had scarring and tenderness to palpation.  X-rays revealed the presence of a foreign body, noted to be small slivers of glass.  The Veteran continued to report pain.  A January 1997 x-ray revealed relatively superficial radiodensities projecting just posterior and just lateral to the olecranon.  

Post-service, the Veteran was afforded a VA examination in May 2011.  The claims file was reviewed.  The examiner noted the August 1988 inservice laceration injury, the treatment, and the post-injury complaints during service.  A current physical examination and x-rays were performed.  The x-rays were negative and the physical examination did not reveal any positive findings.  There was no deformity, tenderness, painful motion, etc.  The examiner stated that there was no scar of the left elbow, and the Veteran also indicated that he was not seeking service connection for any scarring.  The examiner concluded that the Veteran was status post left elbow superficial injury and removal of glass particles.  The examiner stated that this matter resolved and there were no current functional limitations.  The examiner noted that the Veteran denied any complaints with regard to his left elbow and stated that he had not had any problems with his left elbow for years.  The examiner indicated that there were no objective findings or radiographic evidence of a left elbow condition.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Veteran basically contends that he injured his left elbow during service.  The Board accepts that the Veteran is both competent and credible in his statement.  In his initial claim, he stated that he still had glass in that area.  However, in all other statements to include at his hearing, the Veteran does not make any contentions regarding any current symptomatology relating to that initial injury.  In fact, on his VA examination, he denied having had any problems with his left elbow for years.  The VA examination included both x-rays and physical examination, both of which showed no current disability, to include the presence of glass slivers.  The VA examiner concluded that there was no current left elbow disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.  

In this case, the Veteran injured his left elbow during service and had residual left elbow pain during service.  However, his left elbow pain resolved and, by his own admission, he has not current symptoms.  The VA examiner also determined that there was no current disability.  The VA examiner's opinion that there is no current underlying left elbow pathology is probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  

Absent a current diagnosis, service connection for a left elbow disability is not warranted.  The preponderance of the evidence is against the claim.


Obstructive Sleep Apnea

The service treatment records are negative for any findings of a sleep disorder.  The Veteran was separated from his second period of service in May 2005.

The post-service records include an August 2006 report of Krishna R. Nalluri, M.D., in which she indicated that he Veteran appeared to have intrinsic sleep disorders.  Subsequently, sleep studies were performed to confirm a diagnosis and she diagnosed the Veteran as having OSA.  William R. Fellows, M.D., made the same diagnosis in August 2007 and September 2008.  

The Veteran was examined by VA in May 2011, but the examiner concluded that OSA was not related to service as there were no inservice complaints.  

In a subsequent November 2011 report, Dr. Nalluri further confirmed that she had been treating the Veteran since 2006 for sleep apnea.  

As pointed out by his representative, the Veteran's lack of inservice findings is not determinative for service connection which appears to be the basis for the VA examiner's negative findings.  The Veteran has submitted lay evidence, received in December 2008, to show a continuity of symptoms of sleep problems during and after service.  Both individuals, K.E.B., and W.S., served with the Veteran and observed him exhibiting behavior consistent with sleep apnea during and since service.  For example, the Veteran would be tired in the middle of the day and would need to take a nap.  He was often sleeping during the day and appeared exhausted.  The Veteran also stated that he had been unable to sleep during the night.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from OSA and that this condition is related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced sleepiness and snoring in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau; Davidson.  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno. 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he felt tired in service and continues to suffer from these symptoms after service.  See VA Form 9, received in December 2008.  While the service treatment records are negative, the Veteran and fellow service members have submitted statements noting that the Veteran seemed tired, exhausted, and sleeping during daytime hours during his military service.  As such, the Board finds that the Veteran's statements, in addition to the statements from his fellow service members, are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Finally, the Board finds it significant that the Veteran continued to have sleep related problems after service and was diagnosed with OSA shortly after his discharge in 2005, when he was afforded the proper sleep studies.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is credible supporting evidence of the occurrence sleepiness and during service and thereafter, and a medical diagnosis of sleep apnea, competent evidence relating the OSA to inservice symptoms, the Board concludes that the evidence supports the grant of service connection for OSA.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, service connection for OSA is warranted.


ORDER

The application to reopen the claim of service connection for a right ankle disability is granted.  

The application to reopen the claim of service connection for a left ankle disability is granted.  

Service connection for a left elbow disability is denied.  

Service connection for obstructive sleep apnea is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claimed right and left ankle disabilities, as noted, the VA examiner felt that there were no current disabilities present.  However, August and September 2007 x-ray findings appear to show right and left ankle abnormalities.  Accordingly, it must be resolved as to whether the Veteran has abnormalities of the right and left ankle which are attributable to service.  As such, a new VA examination should be conducted.  In addition, at his hearing, the Veteran reported having continued treatment by William R. Fellows, M.D.  The Veteran also has been regularly seen at the Biloxi VA Medical Center.  The recent treatment records of the Veteran should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment for his ankles at the Biloxi VA Medical Center.  

2.  After securing the appropriate medical release, obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by William R. Fellows, M.D.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of right and left ankle disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should determine whether there is a current disorder of the right and left ankles.  In making this determination, the August and September 2007 x-ray findings must be addressed.  

If a right and/or left ankle disorder is found to be present, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current left and/or right ankle disorder had its clinical onset during service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner must consider the in-service complaints and findings pertaining to the Veteran's ankles, including in September 1988, March 1989, November 2004, and March 2005, as well as the Veteran's complaints of continuity of ankle symptomatology since service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


